Filed 8/14/13 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA









2013 ND 138









In the Matter of the Vacancy in Judgeship No. 3, with Chambers 

in Grand Forks, North Dakota, Northeast Central Judicial District









No. 20130190









Per curiam.



[¶1]	On June 25, 2013, Governor Jack Dalrymple officially notified the Supreme Court that the Honorable Joel D. Medd, Judge of the District Court, with chambers in Grand Forks, Northeast Central Judicial District, is resigning effective September 1, 2013.  Judge Medd’s resignation and impending retirement will create a vacancy under Section 27-05-02.1, N.D.C.C.

[¶2]	Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration.  This Court may, consistent with that determination, order the vacancy filled or order the vacant office transferred to another judicial district in which an additional judge is necessary. Effective July 1, 2013, the Supreme Court also has the authority to abolish a vacant judicial office, with or without a transfer.

[¶3]	Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with attorneys and judges and other interested persons in the Northeast Central Judicial District was posted July 1, 2013, on the website of the Supreme Court. Notice was also electronically provided to all presiding judges of the state. Written comments on the vacancy were permitted through August 1, 2013.  This procedure is sufficient for purposes of the consultation required under Section 27-05-02.1, N.D.C.C.

[¶4]	A Report containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.2, Section 4 was filed July 24, 2013, by the Northeast Central Judicial District.

[¶5]	The Court received several comments supporting the retention of the office in the Northeast Central Judicial District. There were no filings received suggesting the vacant office be transferred from Grand Forks or the district.

[¶6]	Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on state-

wide weighted caseload data.

[¶7]	Based on the record before us, this Court determines this office is necessary for effective judicial administration in its present location.

[¶8]	IT IS HEREBY ORDERED, that Judgeship No. 3 at Grand Forks in the Northeast Central Judicial District be filled in the manner provided by N.D.C.C. Chapter 27-25.

[¶9]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Mary Muehlen Maring

Daniel J. Crothers

Carol Ronning Kapsner